                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN

THOMAS ELLEY SANDERS,

                      Plaintiff,

               v.                                              Case No. 21-C-83

MILWAUKEE COUNTY JAIL,

                      Defendant.


                                            ORDER


       Plaintiff Thomas Elley Sanders, who is representing himself, filed this action pursuant to

42 U.S.C. § 1983, alleging that his civil rights were violated. On March 30, 2021, the Court found

that the complaint failed to state a claim upon which relief could be granted and gave Sanders an

opportunity to file an amended complaint by April 29, 2021. Dkt. No. 8. The Court warned

Sanders that failure to make a timely submission would result in the dismissal of the action. Id.

To date, Sanders has not filed an amended complaint or a motion for an extension of time, and the

time to do so has expired. The Court will dismiss this case.

       IT IS THEREFORE ORDERED that this case is DISMISSED pursuant to 28

U.S.C. §§1915(e)(2)(B) and 1915A(b)(1) for failure to state a claim.

       IT IS FURTHER ORDERED that the Clerk of Court document that this inmate has

incurred a “strike” under 28 U.S.C. §1915(g).

       IT IS FURTHER ORDERED that the Clerk of Court enter judgment accordingly.

       IT IS FURTHER ORDERED that copies of this order be sent to the officer in charge of

the agency where the plaintiff is confined and emailed to DLSFedOrdersEastCL@doj.state.wi.us.

       Dated at Green Bay, Wisconsin this 7th day of May, 2021.

                                                    s/ William C. Griesbach
                                                    William C. Griesbach
                                                    United States District Judge
